Case 2:21-cv-04920-CBM-AFM Document 13 Filed 06/17/21 Page 1 of 5 Page ID #:217
Case 2:21-cv-04920-CBM-AFM Document 13 Filed 06/17/21 Page 2 of 5 Page ID #:218
Case 2:21-cv-04920-CBM-AFM Document 13 Filed 06/17/21 Page 3 of 5 Page ID #:219
Case 2:21-cv-04920-CBM-AFM Document 13 Filed 06/17/21 Page 4 of 5 Page ID #:220




                Appellate Division of the Supreme Court
                         of the State of New York
                        First Judicial Department


          I, Susanna M. Rojas, Clerk of the Appellate Division of the
     Supreme Court of the State of New York, First Judicial
     Department, do hereby certify that

                          Michael Joseph Bowe
     was duly licensed and admitted to practice as an Attorney and
     Counselor at Law in all the courts of this State on June 8, 1993, has
     duly taken and subscribed the oath of office prescribed by law, has
     been enrolled in the Roll of Attorneys and Counselors at Law on
     file in this office, is duly registered with the Administration Office
     of the Courts, and     according to the records of this Court is
     currently in good standing as an Attorney and Counselor-at-Law.



                                In Witness Whereof, I have hereunto set
                                my hand in the City of New York on
                                June 12, 2021.




                                            Clerk of the Court




     CertID-00018902
Case 2:21-cv-04920-CBM-AFM Document 13 Filed 06/17/21 Page 5 of 5 Page ID #:221


                        Supreme Court of the State of New York
                         Appellate Division, First Department
                                                  ROLANDO T. ACOSTA
                                                     PRESIDING JUSTICE
      SUSANNA MOLINA ROJAS                                                                  MARGARET SOWAH
           CLERK OF THE COURT                                                               DEPUTY CLERK OF THE COURT




     To Whom It May Concern


            An attorney admitted to practice by this Court may request a certificate of good
     standing, which is the only official document this Court issues certifying to an
     attorney's admission and good standing.


            An attorney's registration status, date of admission and disciplinary history may
     be viewed through the attorney search feature on the website of the Unified Court
     System.


            New York State does not register attorneys as active or inactive.


           An attorney may request a disciplinary history letter from the Attorney
     Grievance Committee of the First Judicial Department.


          Bar examination history is available from the New York State Board of Law
     Examiners.


            Instructions, forms and links are available on this Court's website.




                                                                 Susanna Rojas
                                                                 Clerk of the Court




     Revised October 2020



                                27 MADISON AVENUE      NEW YORK, NEW YORK 10010-2201
                           TEL.: (212) 340 0400    INTERNET: WWW.NYCOURTS.GOV/COURTS/AD1/
